DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (Pat. No. US 6,514,255 B1).
Regarding claims 1 and 3-8, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod  104 to a bone structure, the rod attachment comprising: a .

    PNG
    media_image1.png
    533
    602
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (Pat. No. US 6,514,255 B1) in view of Sebastian et al. (Pat. No. US 5,658,284).
Regarding claims 9-13, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod to a bone structure, the rod attachment comprising: a first side, an second side and a first lumen extending longitudinally through the first side of the rod attachment and the second side of the rod attachment (illustrated in figure 3A), wherein the first lumen is dimensioned to receive the spinal rod 104 and configured to allow the spinal rod to enter from the first side and exit the first lumen from the second side (figure 3A); a third side having a first aperture (illustrated in figure 3A), wherein the first aperture intersects the first lumen (figure 3B); and a fourth side including a tether connector (illustrated in figure 3A), wherein the tether connector comprises a post member extending outwardly from the fourth side, wherein the post member comprises a second lumen 310 dimensioned to receive a tether 316 (figures 3A and 3B).  The rod attachment further comprises: a housing section that contains the first lumen, the first aperture, the second aperture, and the tether connector (figure 3A- the body of the device is the housing section).  The first lumen does not intersect the second lumen 310 (figures 3A and 3B).  The rod attachment further comprises: a first locking element 306 in the first aperture (figure 3A).  The first aperture comprises aperture screw threads (figure 3B), wherein the first locking element comprises locking screw threads (col. 3, 
Ferree discloses the claimed invention except wherein the rod attachment comprises a second aperture in the third side, wherein the second aperture intersects the first lumen; wherein the rod attachment further comprises a second locking element in the second aperture; wherein the second aperture comprises aperture screw threads, and wherein the second locking element comprises locking screw threads which are complementary to the aperture screw threads.
Sebastian et al. teaches a rod attachment which has a pair of apertures 5a, 5b and set screws 6a, 6b, which each intersect the rod lumen (figures 1C and 1D), for the purpose of affording the rod a more rigid support (col. 1, lines 59-62).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the rod attachment disclosed by Ferree to comprise a second aperture in the third side, wherein the second aperture intersects the first lumen; wherein the rod attachment further comprises a second locking element in the second aperture; wherein the second aperture comprises aperture screw threads, and wherein the second locking element comprises locking screw threads which are complementary to the aperture screw threads, as taught by Sebastian et al., in order to provide a more rigid locking of the rod within the rod attachment.
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773